 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALIFORNIA
 7

 8
         NOE C. VILLARREAL,                                      Case No. 1:18-cv-00632-LJO-SKO (PC)
 9
                             Plaintiff,
10                                                               SECOND ORDER GRANTING LEAVE TO
               v.                                                AMEND
11
         SUPERIOR COURT, MERCED COUNTY,                          (Docs. 1, 3, 6, 9)
12       et al.,
13                           Defendants.                         TWENTY-ONE (21) DAY DEADLINE
14

15
              Plaintiff, Noe C. Villarreal, a state prisoner proceeding pro se and in forma pauperis filed
16
     this action on the form for claims brought under 28 U.S.C. § 1983. (Doc. 1.) As noted in the
17
     First Order granting Leave to Amend, Plaintiff complains of being unlawfully, falsely
18
     imprisoned/kidnapped and the only defendants he names in this action are Merced County
19
     District Attorneys, Merced County Judge Williams Ivey, Attorneys “Howard R.” and “Ramnik,
20
     S.” and the Merced County Superior Court. (See Docs. 1, 3, 6.) As also previously noted, it is
21
     difficult to discern whether Plaintiff desires to pursue this as a second/successive habeas
22
     petition,1 or as a civil rights action under 42 U.S.C. § 1983.
23
              Although Plaintiff was provided with: 1) the form complaints for both types of actions, 2)
24
     leave to file an amended complaint on the form that correlates with the action he intends to pursue
25
     here, and 3) information pertaining to the differences in filing fees between each type of action,
26
27
     1
      Plaintiff identifies three prior lawsuits he has filed while incarcerated, which all appear to be habeas petitions. (See
28   Doc. 1, p. 2.)

                                                                 1
     he has filed neither a habeas petition, nor a civil rights complaint. Instead, Plaintiff filed a
 1
     document titled as an “Amended Civil Rights Complaint,” consisting simply of a cover page
 2
     setting forth a list of attached exhibits. (Doc. 9.) Subsequently, Plaintiff filed two more
 3
     documents, which contain more exhibits—all of which appear to be documents from Plaintiff’s
 4
     state court proceedings. (See Docs. 15, 16.) None of these filings constitute an actual amended
 5
     complaint. Accordingly, for the last time, Plaintiff will be provided the form complaints to
 6
     choose from for both types of actions, leave to file an amended complaint on the form that
 7
     correlates with the action he intends to pursue here, and information pertaining to the differences
 8
     in filing fees between each type of action. If Plaintiff fails again to file an amended complaint
 9
     on one of the forms provided, it will be recommended that this action be dismissed based on
10
     Plaintiff’s failure to obey the Court’s orders.
11
     I.      Civil Rights Claims Under 42 U.S.C. § 1983
12
             The Civil Rights Act provides:
13
                    Every person who, under color of [state law] . . . subjects, or causes to
14
                    be subjected, any citizen of the United States . . . to the deprivation of
15                  any rights, privileges, or immunities secured by the Constitution . . .
                    shall be liable to the party injured in an action at law, suit in equity, or
16
                    other proper proceeding for redress.
17
     42 U.S.C. ' 1983. The statute plainly requires that there be an actual connection or link between
18
     the actions of the defendants and the deprivation alleged to have been suffered by Plaintiff during
19
     his confinement. See Monell v. Department of Social Services, 436 U.S. 658 (1978); Rizzo v.
20
     Goode, 423 U.S. 362 (1976). The Ninth Circuit has held that “[a] person ‘subjects; another to the
21
     deprivation of a constitutional right, within the meaning of section 1983, if he does an affirmative
22
     act, participates in another’s affirmative acts or omits to perform an act which he is legally
23
     required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588
24
     F.2d 740, 743 (9th Cir. 1978). To state a claim for relief under section 1983, Plaintiff must link
25
     each named defendant with some affirmative act or omission that demonstrates a violation of
26
     Plaintiff’s federal rights.
27

28
                                                         2
             A.      Screening Requirement
 1
             The Court is required to screen complaints brought by prisoners seeking relief against a
 2
     governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 3
     Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 4
     frivolous, malicious, fail to state a claim upon which relief may be granted, or that seek monetary
 5
     relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2); 28 U.S.C.
 6
     § 1915(e)(2)(B)(i)-(iii). If an action is dismissed on one of these three bases, a strike is imposed
 7
     in accordance with 28 U.S.C. § 1915(g). An inmate who has had three or more prior actions or
 8
     appeals dismissed as frivolous, malicious, or for failure to state a claim upon which relief may be
 9
     granted, and has not alleged imminent danger of serious physical injury does not qualify to
10
     proceed in forma pauperis in subsequent civil actions. See 28 U.S.C. § 1915(g); Richey v. Dahne,
11
     807 F.3d 1201, 1208 (9th Cir. 2015).
12
                     1.      Federal Rule of Civil Procedure 8(a)
13
             “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited
14
     exceptions,” none of which applies to section 1983 actions. Swierkiewicz v. Sorema N. A., 534
15
     U.S. 506, 512 (2002); Fed. R. Civ. Pro. 8(a). A complaint must contain “a short and plain
16
     statement of the claim showing that the pleader is entitled to relief . . . .” Fed. R. Civ. Pro. 8(a).
17
     “Such a statement must simply give the defendant fair notice of what the plaintiff’s claim is and
18
     the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512.
19
             Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a
20
     cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556
21
     U.S. 662, 678 (2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
22
     Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim that is
23
     plausible on its face.’” Iqbal, 556 U.S. at 678, quoting Twombly, 550 U.S. at 555. Factual
24
     allegations are accepted as true, but legal conclusions are not. Iqbal, at 678; see also Moss v. U.S.
25
     Secret Service, 572 F.3d 962, 969 (9th Cir. 2009); Twombly, 550 U.S. at 556-557.
26
             While “plaintiffs [now] face a higher burden of pleadings facts . . . ,” Al-Kidd v. Ashcroft,
27
     580 F.3d 949, 977 (9th Cir. 2009), the pleadings of pro se prisoners are still construed liberally
28
                                                         3
     and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).
 1
     However, “the liberal pleading standard . . . applies only to a plaintiff’s factual allegations,”
 2
     Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989), “a liberal interpretation of a civil rights
 3
     complaint may not supply essential elements of the claim that were not initially pled,” Bruns v.
 4
     Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) quoting Ivey v. Bd. of Regents,
 5
     673 F.2d 266, 268 (9th Cir. 1982), and courts are not required to indulge unwarranted inferences,
 6
     Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and
 7
     citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not sufficient,
 8
     and “facts that are ‘merely consistent with’ a defendant’s liability” fall short of satisfying the
 9
     plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.
10
            If he chooses to file a first amended complaint, Plaintiff should make it as concise as
11
     possible. He should simply state which of his constitutional rights he believes were violated by
12
     each Defendant and the supporting factual basis. Plaintiff should refrain from citing to legal
13
     authority or making legal arguments. Where the allegations against two or more Defendants are
14
     factually intertwined, Plaintiff need not repeat the factual allegations separately against each
15
     Defendant. Plaintiff should instead present his factual allegations and identify the Defendants he
16
     believes are thereby implicated.
17
            B.      Filing Fees
18
            The filing fee for civil actions is $400.00—$350 of which is required by 28 U.S.C. § 1914(a)
19
     and a $50 administrative fee in accordance with 28 U.S.C. § 1914, note 14. A party who cannot
20
     afford to pay that amount in a lump sum, may apply for in forma pauperis status under 28 U.S.C.
21
     § 1915. This section states:
22
            (b)(1) . . . if a prisoner brings a civil action or files an appeal in forma pauperis,
23          the prisoner shall be required to pay the full amount of a filing fee. The court shall
24          assess and, when funds exist, collect, as a partial payment of any court fees
            required by law, an initial partial filing fee of 20 percent of the greater of --
25              (A) the average monthly deposits to the prisoner’s account; or
                (B) the average monthly balance in the prisoner’s account for the 6-
26              month period immediately preceding the filing of the complaint or notice
                of appeal.
27          (2) After the initial partial filing fee, the prisoner shall be required to make
28          monthly payments of 20 percent of the preceding month’s income credited to the

                                                        4
             prisoner’s account. The agency having custody of the prisoner shall forward
 1
             payments from the prisoner’s account to the clerk of the court each time the
 2           amount in the account exceeds $10 until the filing fees are paid.

 3   Thus, in forma pauperis status does not waive the civil action filing fee for incarcerated plaintiffs;

 4   it instead allows an incarcerated plaintiff to make payments on the filing fee until it is paid in full.

 5   Accordingly, if Plaintiff desires to proceed and his motion for in forma pauperis is granted, (Doc.

 6   2), monthly withdrawals will be made from his inmate trust account to make payments on his

 7   filing fees for the present action and any other civil actions filed by Plaintiff. Such withdrawals

 8   will continue until the filing fees in all of Plaintiff’s civil actions are paid in full, regardless of

 9   whether the action remains pending or is dismissed.

10           C.      Heck v. Humphrey

11           Plaintiff appears to seek his immediate release. (Doc. 1.) However, when a prisoner

12   challenges the legality or duration of his custody, or raises a constitutional challenge which could

13   entitle him to an earlier release, his sole federal remedy is a writ of habeas corpus. Preiser v.
     Rodriguez, 411 U.S. 475 (1973); Young v. Kenny, 907 F.2d 874 (9th Cir. 1990), cert. denied 11
14
     S.Ct. 1090 (1991). Moreover, when seeking damages for an allegedly unconstitutional conviction
15
     or imprisonment, “a § 1983 plaintiff must prove that the conviction or sentence has been reversed
16
     on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to
17
     make such determination, or called into question by a federal court’s issuance of a writ of habeas
18
     corpus, 28 U.S.C. § 2254.” Heck v. Humphrey, 512 U.S. 477, 487-88 (1994). “A claim for
19
     damages bearing that relationship to a conviction or sentence that has not been so invalidated is
20
     not cognizable under § 1983.” Id. at 488.
21

22   II.     Habeas Actions Under 28 U.S.C. § 2244

23           As noted above, Plaintiff identifies three lawsuits he has filed in state court while

24   incarcerated, which are all still pending and appear to attack his confinement. (See Doc. 2, p. 2.)

25           A.      Exhaustion Requirement

26           A petitioner who is in state custody and wishes to collaterally challenge his conviction by

27   a petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1).

28   The exhaustion doctrine is based on comity to the state court and gives the state court the initial

                                                          5
     opportunity to correct the state’s alleged constitutional deprivations. Coleman v. Thompson, 501
 1
     U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).
 2
            A petitioner can satisfy the exhaustion requirement by providing the highest state court
 3
     with a full and fair opportunity to consider each claim before presenting it to the federal court.
 4
     Duncan v. Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court
 5
     was given a full and fair opportunity to hear a claim if the petitioner has presented the highest
 6
     state court with the claim’s factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney
 7
     v. Tamayo-Reyes, 504 U.S. 1 (1992) (factual basis).
 8
            The petitioner must also have specifically told the state court he was raising a federal
 9
     constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme Court
10
     reiterated the rule as follows:
11
            In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of
12
            state remedies requires that petitioners “fairly presen[t]” federal claims to the
13          state courts in order to give the State the “opportunity to pass upon and correct
            alleged violations of the prisoners' federal rights” (some internal quotation
14          marks omitted). If state courts are to be given the opportunity to correct alleged
            violations of prisoners' federal rights, they must surely be alerted to the fact that
15          the prisoners are asserting claims under the United States Constitution. If a
            habeas petitioner wishes to claim that an evidentiary ruling at a state court trial
16
            denied him the due process of law guaranteed by the Fourteenth Amendment,
17          he must say so, not only in federal court, but in state court.

18   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:
19          Our rule is that a state prisoner has not “fairly presented” (and thus exhausted)
            his federal claims in state court unless he specifically indicated to that court
20          that those claims were based on federal law. See Shumway v. Payne, 223 F.3d
            982, 987-88 (9th Cir. 2000). Since the Supreme Court's decision in Duncan,
21
            this court has held that the petitioner must make the federal basis of the claim
22          explicit either by citing federal law or the decisions of federal courts, even if
            the federal basis is “self-evident," Gatlin v. Madding, 189 F.3d 882, 889 (9th
23          Cir. 1999) (citing Anderson v. Harless, 459 U.S. 4, 7 . . . (1982), or the
            underlying claim would be decided under state law on the same considerations
24          that would control resolution of the claim on federal grounds. Hiivala v. Wood,
            195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson v. Zenon, 88 F.3d 828, 830-31
25
            (9th Cir. 1996); . . . .
26
            In Johnson, we explained that the petitioner must alert the state court to the fact
27          that the relevant claim is a federal one without regard to how similar the state
            and federal standards for reviewing the claim may be or how obvious the
28          violation of federal law is.
                                                      6
 1
     Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons
 2
     v. Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).
 3
             It does not appear that Plaintiff has presented any of the claims to the California Supreme
 4
     Court as required by the exhaustion doctrine, as evidenced by Plaintiff’s representation that all
 5
     three of his prior actions are still pending in state court. Failure to present claims for federal relief
 6
     to the California Supreme Court, will result in dismissal. Raspberry v. Garcia, 448 F.3d 1150,
 7
     1154 (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001). The Court cannot
 8
     consider a petition that has not been exhausted. Rose v. Lundy, 455 U.S. 509, 521-22 (1982).
 9
             B.      Successive Habeas Petition
10
             Plaintiff may desire to pursue this action as a second/successive habeas petition. A federal
11
     court must dismiss a second or successive petition that raises the same grounds as a prior petition.
12
     28 U.S.C. § 2244(b)(1). The court must also dismiss a second or successive petition raising a
13   new ground unless the petitioner can show that 1) the claim rests on a new, retroactive,
14   constitutional right or 2) the factual basis of the claim was not previously discoverable through
15   due diligence, and these new facts establish by clear and convincing evidence that but for the
16   constitutional error, no reasonable fact-finder would have found the applicant guilty of the
17   underlying offense. 28 U.S.C. § 2244(b)(2)(A)-(B). However, it is not the district court that
18   decides whether a second or successive petition meets these requirements.
19           Section 2244 (b)(3)(A) provides: “Before a second or successive application permitted by
20   this section is filed in the district court, the applicant shall move in the appropriate court of
21   appeals for an order authorizing the district court to consider the application.” In other words,
22   Plaintiff must obtain leave from the Ninth Circuit before he can file a second or successive
23   petition in district court. See Felker v. Turpin, 518 U.S. 651, 656-657 (1996). This Court must
24   dismiss any second or successive petition unless the Court of Appeals has given Plaintiff leave to
25   file the petition because a district court lacks subject-matter jurisdiction over a second or
26   successive petition. Burton v. Stewart, 549 U.S. 147, 152 (2007); Cooper v. Calderon, 274 F.3d
27   1270, 1274 (9th Cir. 2001).
28
                                                        7
            Because the current action was filed after April 24, 1996, the provisions of the
 1
     Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) apply to Plaintiff’s current
 2
     petition. Lindh v. Murphy, 521 U.S. 320, 327 (1997). Plaintiff makes no showing that he has
 3
     obtained prior leave from the Ninth Circuit to file a successive petition attacking the terms of the
 4
     plea underlying his conviction.
 5
            B.      Filing Fees
 6
            The fee for filing a habeas petition is $5.00, 28 U.S.C. § 1914, which will be waived upon
 7
     a showing of poverty.
 8
     III.   CONCLUSION
 9
            Because it is unclear which form of action Plaintiff desires to pursue, Plaintiff’s
10
     Complaint is dismissed with leave to file an amended complaint on the correlating form within
11
     twenty-one (21) days from the date of service of this order. This is the last opportunity
12
     Plaintiff will be given to clearly indicate which type of case he desires to pursue in this
13
     action. Plaintiff’s failure to file a third amended complaint on one of the forms provided, or
14
     in another clearly identifiable pleading format will result in recommendation of dismissal
15
     for failure to obey the Court’s orders.
16
            If Plaintiff no longer wishes to pursue this action, he shall file a notice of voluntary
17
     dismissal within the twenty-one (21) day deadline. If Plaintiff files a notice of voluntary
18
     dismissal, the order granting his application to proceed in forma pauperis will be withdrawn. If
19
     Plaintiff needs an extension of time to comply with this order, Plaintiff shall file a motion seeking
20
     an extension of time within the twenty-one (21) day deadline.
21
            If Plaintiff decides to pursue claims under section 1983, he must demonstrate in any
22
     amended complaint how the conditions of which he complains resulted in a deprivation of
23
     Plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The amended
24
     complaint must allege in specific terms how each named defendant is involved. There can be no
25
     liability under section 1983 unless there is some affirmative link or connection between a
26
     defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976); May v.
27
     Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
28
                                                       8
              Plaintiff’s amended complaint should be brief. Fed. R. Civ. P. 8(a). Such a short and
 1
     plain statement must “give the defendant fair notice of what the . . . claim is and the grounds upon
 2
     which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) quoting Conley v.
 3
     Gibson, 355 U.S. 41, 47 (1957). Although accepted as true, the “[f]actual allegations must be
 4
     [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. 127, 555
 5
     (2007) (citations omitted).
 6
              Plaintiff is further advised that an amended complaint supercedes the original, Lacey v.
 7
     Maricopa County, Nos. 09-15806, 09-15703, 2012 WL 3711591, at *1 n.1 (9th Cir. Aug. 29,
 8
     2012) (en banc), and must be “complete in itself without reference to the prior or superceded
 9
     pleading,” Local Rule 220. If Plaintiff pursues this action under § 1983, he may not change the
10
     nature of this suit by adding new, unrelated claims in an amended complaint. George v. Smith,
11
     507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).
12

13            Based on the foregoing, it is HEREBY ORDERED that:

14              1.   Plaintiff is granted leave to amend his pleading;

15              2.   The Clerk’s Office shall send Plaintiff a civil rights complaint form as well as a

16                   habeas corpus petition form;

17              3.   Within twenty-one (21) days from the date of service of this order, Plaintiff must

18                   file:

19                   a.      an amended complaint under 24 U.S.C. § 1983; or

20                   b.      a habeas corpus petition; or

21                   c.      a notice of voluntary dismissal; and

22              4.   If Plaintiff fails to comply with this order, this action will be processed under

23                   24 U.S.C. § 1983 and Plaintiff’s application to proceed in forma pauperis will

24                   be addressed accordingly.

25
     IT IS SO ORDERED.
26
27   Dated:     April 13, 2019                                      /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                       9
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     10
